Title: To George Washington from Udny Hay, 17 December 1780
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Poughkeepsie 17th Decr 1780
                        
                        At the earnest desire of the ship Carpenters &c., who have been employed for a long time past at
                            Wappons Creek, particularly such of them as have large Families to support I am induced to assure your Excellency that
                            their general Conduct in the different stations in which they served, while under my Direction, and the excessive Distress
                            to which they are drove by not receiving but a very small proportion of the Money they have duly earned, justly merits the
                            Public Attention, and demands if possible an Immediate Remedy against those Calamities which threaten an absolute ruin to
                            themselves & Families, if not Timeously prevented.
                        Your Excellency will be the easier Induced to forgive this Trouble on being informed that it was in a great
                            Measure owing to my Intreaties (knowing the Service must suffer excessively without their assistance) that they were
                            prevailed on to remain in this State, at a time when many advantageous Offers were made them both from the Eastward
                            & Westward; One or Two of them will take the Liberty of waiting on your Excellency to give a more particular
                            detail of the present Circumstances & future prospects, to which I beg leave to refer, and am with the Utmost
                            Respect Your Excellencies Most Obedt & Very Humble Servant, 
                        
                            Udny Hay
                        
                        
                            P.S. Be pleased to Inform me if it is possible to obtain any Casks from the Fort for the purpose of
                                Salting Beef in, your Excellency was kind enough to promise you woud make enquiry if any of the Water Casks could be
                                spared.
                        

                     Enclosure
                                                
                            
                                Pokeepsie Decr 17th 1780
                            
                            From the Information I have of the Conduct and Circumstances of the bearer Mr Platt Titus & other
                                Shipwrights I am fully persuaded that in consequence of their having been so long employed in the public Service, for
                                which they have not received Pay, their families are in a suffering Condition for want of Provisions; and I have
                                Reason to believe that they continued in the public Service from Motives of Patriotism. 
                            
                                Geo: Clinton
                            
                        
                        
                    